                                             UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF MICHIGAN

                                                COVER SHEET FOR AMENDMENTS

Case Name: Andre M. Jones                                                  Case No.: 18-51258-mbm

DESCRIBE INFORMATION BEING AMENDED BY CH,ECKING APPLICABLE BOX(ES) BELOW:


□       Amendment to Petition:
                   □ Name □ Debtor(s) Mailing Address        D Alias
                   □ Signature □ Complying with Order Directing the Filing of Official Form(s)
D       Summary of Your Assets and Liabilities and Certain S1tatistical Information
D       Statement of Financial Affairs
ffi         Schedules and List of Creditors:
      X Schedule A/B
      ffi   Schedule C     □ Debtor 2 Schedule C
      □ List of Creditors       D Schedule D      □ Schedule E/F and
                 □ Add creditor(s), provide address of creditor already on the List of Creditors, change amount or
                    classification of debt - $31.00 Fee Required, or
                 □ Change address of a creditor already on the List of Creditors - No Fee Required
      □ Schedule G                                          _.
      □ Schedule H
      □ Schedule I
      □ Schedule J
      □ Schedule J-2


                                      corrections or additions to the List of Creditors.
Additional Details of Amendment(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




.             DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may be
              relied upon by the Clerk of the Court as a complete and accurate summary of the information contained in
              the documents attached.
Date

•
                                     Signature
                                                                   .l
               AF IRMATION OF DEBTOR(S): I declare under penalty <>f perjury that I have read this cover sheet and the
               attached schedules, lists, statements, etc., and that they are true and correct to the best of my knowledge,
               information and belief.
Date                                  Sign at




              18-51258-mbm          Doc 16     Filed 10/18/18 1Entered 10/18/18 10:09:11              Page 1 of 14
                                  CORRECTIONS TO THE llST OF CREDITORS

Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
schedules and List of Creditors.

PREVIOUS NAME/ADDRESS OF CREDITOR:                          PLEASE CHANGE TO:




PREVIOUS NAME/ADDRESS OF CREDITOR:                          PLEASE CHANGE TO:




PREVIOUS NAME/ ADDRESS OF CREDITOR:                         PLEASE CHANGE TO:




                                    ADDITIONS TO THE LIST OF CREDITORS

Use this section to identify creditors added to the schedules and List of Creditors.

NAME OF CREDITOR:

ADDRESS:




NAME OF CREDITOR:

ADDRESS:




NAME OF CREDITOR:

ADDRESS:



               FOR ADDITIONAL CORRECTIONS/ADDITIONS COPY THIS SHEET AND CONTINUE.




       18-51258-mbm        Doc 16    Filed 10/18/18 2Entered 10/18/18 10:09:11         Page 2 of 14
                                                                                           ...
            Fill in this information to identify your case and this filing:

Debtor 1                    Andre M. Jones
                             First Name                             Middle Name                        Last Name
Debtor 2
(Spouse, if filing)          First Name                             Middle Name                        Last Name

United States Bankruptcy Court for the:                      EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number                                                                                                                                               ■    Check if this is an
                                                                                                                                                               amended filing



Official Form 106A/B
Schedule A/8: Property                                                                                                                                                    12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best Be as complete and accurate as possible. If two married people are fi ling together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate4f'ou Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building , land, or similar property?

   D No. Go to Part 2.
   ■ Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply

                                                                                  ■    Single-family home                        Do not deduct secured claims or exemptions. Put
        21100 Kenosha St                                                               Duplex or multi-unit building
                                                                                                                                 the amount of any secured claims on Schedule D:
        Street address, if available, or other description                        □    Condominium or cooperative
                                                                                                                                 Creditors Who Have Claims Secured by Property.

                                                                                  □
                                                                                  D    Manufactured or mobile home
                                                                                                                                 Current value of the       Current value of the
        Oak Park                          Ml        48237-3812                    D    Land                                      entire property?           portion you own?
        City                              State          ZIP Code                 D    Investment property                               $90,200.00                  $90,200.00
                                                                                  D    Timeshare
                                                                                                                                 Describe the nature of your ownership interest
                                                                                  D    Other                                     (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one       a life estate), if known.
                                                                                  D    Debtof 1 only                             Tenancy by the Entirety
        Oakland                                                                   D    Debtor 2 only
        County                                                                    D    Debtor 1 and Debtor 2 only
                                                                                                                                 D   Check if this is community property
                                                                                  ■    At least one of the debtors and another       (see instructions)
                                                                            Other information you wi,;h to add about this item, such as local
                                                                            property identification number:

                                                                            Parcel ID: 2531402008


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here ...........................................................................=>                            $90,200.00



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 2018 CINGroup -www.cincompass.com


         18-51258-mbm                             Doc 16             Filed 10/18/18                    Entered 10/18/18 10:09:11                    Page 3 of 14
Debtor 1         Jones Andre M.                                                                                 Case number (if known)

3. Cars , vans, trucks, tractors, sport utility vehicles, motorcycles

  □ No
  ■ Yes


  3.1   Make:         Chrysler                               Who has an interest in the property? Check one              Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
        Model :       300                                     ■ Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
        Year:         2014                                    D Debtor 2 only                                            Current value of the      Current value of the
        Approxi mate mileage:                 39000           D Debtor 1 and Debtor 2 only                               entire property?          portion you own?
        Other information:                                    D At least one of the debtors and another

                                                              D Check if this is community property                              $22,515.17                 $22,515.17
                                                                 (see instructions)



4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, t>ther vehicles, and accessories
   Examples: Boats, trailers , motors , personal watercraft, fishing vessels , snowmobiles, motorcycle accessories

   ■ No
   □ Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here................... .......................................................... =>                $22,515.17

          Describe Your Personal and Household Items                              ..
 Do you own or have any legal or equitable interest in any of the following it,9ms?                                                             Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exem lions.
6. Household goods and furnishings
   Examples: Major appliances , furniture, linens, china, kitchenware
    □ No
    ■ Yes . Describe .. .. .
                                   IHousehold Goods and Furnishings                                                                                            $6,000.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equ ipment; computers , printers, scanners; music collections ; electronic devices
              including cell phones, cameras , media players, games
    □ No
    ■ Yes . Describe.....
                                   ICell phone, TV and computer                                                                                                $2,500.00


8. Collectibles of value
    Examples: Antiques and figurines ; paintings , prints , or other artwork; books, pictures , or other art objects ; stamp, coin , or baseball card collections ; other
               collections , memorabilia , collectibles                   ..
    ■ No
    D Yes .     Describe .. .. .

9. Equipment for sports and hobbies
   Examples: Sports , photographic, exercise, and other hobby equipment ; bicycles, pool tables , golf clubs , skis; canoes and kayaks ; carpentry tools ; musical
             instruments
    ■ No
    D Yes .     Describe .....

10. Firearms
     Examples: Pistols, rifles , shotguns, ammunition , and related equipment
    ■ No
    D Yes .     Describe.. .. .



Official Form 106A/B                                                   Schedule A/B: Property                                                                        page2
Software Copyri ght (c) 2018 CINGroup - www.cincompass.com



        18-51258-mbm                     Doc 16              Filed 10/18/18              Entered 10/18/18 10:09:11                          Page 4 of 14
Debtor 1            Jones Andre M.                                                                                                                        Case number (if known)

11 . Clothes
      Examples: Everyday clothes , furs, leather coats , designer wear, shoes, accessories
   □ No
   ■ Yes. Describe .....
                                                IClothing                                                                                                                                          $400.00


12 . Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedd ing rings , heirloom jewelry, watches , gems, gold , silver
   □ No
   ■ Yes . Describe .... .
                                                IJewelry                                                                                                                                         $1,500.00


13. Non-farm animals
     Examples: Dogs , cats , birds , horses
   ■ No
   D Yes .        Describe .... .

14. Any other personal and household items you did not already list, including any health aids you did not list
    ■ No
   D Yes .        Give specific information .....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ............................................................................. .                                                                         $10,400.00


            Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                                         Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exem lions.

16 . Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
    D Yes ....... ...... .. .. .. .. .. ...   .. .. ... .. .... .. .. .............. ... ....... .......... .... ... .... ..~~ -- -······ ·· ·· ·· ··

17. Deposits of money
     Examples: Checking , savings, or other financial accounts; certificates of deposit; shares in credit unions , brokerage houses , and other similar
               institutions. If you have multiple accounts with the same institution, list each .
    □ No
    ■ Yes ........ .... .... ....... .                                                                                 Institution name:



                                                      11.1.          Checking Account                               PNC Bank                                                                         $61.91
                                                                                                                    ---------------------
18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds , investment accounts with brokerage firms , money market accounts
    ■ No
    □ Yes ....... .. ..... .. ..                                  Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    ■ No
    D Yes .        Give specific information about them .. ... ..... ....... .
                                          Name of entity:                                                                                                  % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks , cashiers' checks , promissory notes , and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them .
    ■ No
    D Yes . Give specific information about them
                                                           Issuer name:
Official Form 106A/B                                                                                          Schedule A/B: Prope rty                                                                  page3
Software Copyri ght (c) 2018 CINGroup- www.cincompass.com



         18-51258-mbm                                       Doc 16                        Filed 10/18/18                                      Entered 10/18/18 10:09:11            Page 5 of 14
Debtor 1           Jones Andre M.                                                                                    Case number (if known)


21 . Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh , 401(k) , 403(b), thrift_~avings accounts, or other pension or profit-sharing plans
   □ No
   ■ Yes.List each account separately.
                                             Type of account:                    Institution namH:
                                             401(k) or Similar Plan              MGM Resorts 401 (k) Savings Plan                                           $23,276.24

22 . Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords , prepaid rent, public utilities (electric, gas , water), telecommunications companies , or others
   ■ No
   □ Yes .. ... .... ..... ... .... .                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you , either for life or for a number of years)
   ■ No
   □ Yes .. .......... .                Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1 ).
    ■ No
    □ Yes .... .. .. .... .             Institution name and description. Separately file the records of any interests .11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than alfything listed in line 1), and rights or powers exercisable for your benefit
    ■ No
    D Yes .      Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites , proceeds from royalties and licensing agreements
    ■ No
    D Yes .      Give specific information about them ...

27 . Licenses, franchises, and other general intangibles
      Examples: Building permits , exclusive licenses, cooperative association holdings, liquor licenses , professional licenses
    ■ No
    D Yes .      Give specific information about them .. .

 Money or property owed to you?                                                                                                                  Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemotions.

28. Tax refunds owed to you
    ■ No
    D Yes. Give specific information about them , including whether yo!;J. already filed the returns and the tax years ... ....


29 . Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    D Yes . Give specific information ......

30. Other amounts someone owes you
    Examples: Unpaid wages , disability insurance payments , disability benefits , sick pay, vacation pay, workers' compensation , Social Security benefits ;
              unpaid loans you made to someone else
    ■ No
    D Yes .      Give specific information ..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    ■ No
    D Yes . Name the insurance company of each policy and list its value.

Official Form 106A/B                                                        Schedule A/B: Prope rty                                                                page4
Software Copyright (c) 2018 CINGroup -www.cincompass.com



        18-51258-mbm                             Doc 16          Filed 10/18/18               Entered 10/18/18 10:09:11                        Page 6 of 14
Debtor 1            Jones, Andre M.                                                                                                Case number (if known)

                                               Company name:                                                           Beneficiary:                                   Surrender or refund
                                                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
   ■ No
   D Yes .        Give specific information ..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents , employment disputes, insurance claims . or rights to sue
   ■ No
   D       Yes. Describe each claim .. .... .. .

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ■ No
   D Yes.          Describe each claim .. .. .. .. .

35. Any financial assets you did not already list
    ■ No
    D Yes .        Give specific information ..


 36.       Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
           Part 4. Write that number here ................................................................................................................... ..             $23,338.15


              Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   D No. Go to Part 6.
   ■ Yes. Go to line 38.

                                                                                                                                                                     Current value of the
                                                                                                                                                                     portion you own?
                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                     claims or exemotions.

38. Accounts receivable or commissions you already earned
    ■ No
    D       Yes. Describe .. ...


39. Office equipment, furnishings, and supplies
     Examples: Business-related computers , software, modems , printers, copiers, fax machines , rugs, telephones , desks, chairs , electronic devices
       ■ No
       D    Yes. Describe .....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
       □ No
       ■ Yes . Describe .. .. .

                                         ILawn mower and snow blower                                                                                                              $1,000.00


41 . Inventory
       ■ No
       D Yes .     Describe.. ...


42. Interests in partnerships or joint ventures
       ■ No
       D Yes .     Give specific information about them .......... .. ..... ..
                                          Name of entity:                                                                             % of ownership:

Official Form 106A/B                                                              Schedule A/B: Property                                                                                page 5
Software Copyright (c) 201 8 CINGroup -www.cincompas s.com



            18-51258-mbm                         Doc 16              Filed 10/18/18                     Entered 10/18/18 10:09:11                                  Page 7 of 14
Debtor 1          Jones Andre M.                                                                                                        Case number (if known)


43 . Customer lists, mailing lists, or other compilations
   ■ No.
   D Do your lists include personally identifiable information                   (as defined in 11 U.S.C. § 101(41A))?


               ■ No
               D Yes.      Describe .. ...


44. Any business-related property you did not already list
    ■ No
    D Yes . Give specific information ........ .


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for
     Part 5. Write that number here.................................................................................................................... .                 $1,000.00

            Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland . list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      ■ No. Go to Part 7.
      D Yes.      Go to line 47 .


                  Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    ■ No
    D Yes . Give specific information ........ .

 54. Add the dollar value of all of your entries from Part 7. Write that numbor here                                                                                          $0.00

Ima              List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 .................................................................................................................... ..             $90,200.00
 56. Part 2: Total vehicles, line 5                                                                            $22,515.17
 57. Part 3: Total personal and household items, line 15                                                       $10,400.00
 58. Part 4: Total financial assets, line 36                                                                   $23,338.15
 59. Part 5: Total business-related property, line 45                                                           $1,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61 . Part 7: Total other property not listed, line 54                                            +                 $0.00
 62. Total personal property. Add lines 56 through 61 ...                                                      $-57,253.32             Copy personal property total         $57,253.32

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $147,453.32




Official Form 106A/B                                                                Schedule A/8: Property                                                                       page6
Software Copyright (c) 2018 CINGroup - www.cincompass.com



        18-51258-mbm                            Doc 16               Filed 10/18/18                        Entered 10/18/18 10:09:11                              Page 8 of 14
             Fill in this information to identify your case:

Debtor 1                 Andre M. Jones
                         First Name                          Middle Name                    Last Name

Debtor 2
(Spouse if, fi ling)     First Name                          Middle Name                    Last Name


United States Bankruptcy Court for the :            EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(rt known)
                                                                                                                                              ■ Check if this is an
                                                                                                                                                  amended filing


Official Form 106C
Schedule C: The Property You Claim ias Exempt                                                                                                                         4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property(Offlcial Form 106A/B) as your sour<;e, list the property that you claim as exempt. If more space is needed , fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amou nt of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim.an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to oxceed that amount, your exemption would be limited to the
applicable statutory amount.

■@IN Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even                     if your   spouse is filing with you.

      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

      D You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule AJB that you claim as exempt, fill in the information below.

      Brief description of the property and line on            Current value of the      Amount of the exemption you claim             Specific laws that allow exemption
      Schedule A/Sthat lists this property                     portion you own
                                                                Copy the value from      Check only one box for each exemption.
                                                                Schedule A13

                                                                      $90,200.00                                                       MCLA § 600.5451(1)(n)
                                                                                         □
      21100 Kenosha St
      Oak Park Ml, 48237-3812                                                            ■       100% of fair market value, up to
      County : Oakland                                                                           any applicable statutory limit
      Line from Schedule AIB: 1.1


      Chrysler                                                                                                                $68.17   MCLA § 600.5451(1)(9)
      300
                                                                      $22,515.147        ■
      2014                                                                               □       100% of fair market value, up to
      39000                                                                                      any applicable statutory limit
      Line from Schedule AIB: 3.1

      Household Goods and Furnishings                                                                                  $3,000.00       MCLA § 600.5451(1)(c)
      Line from Schedule AIB: 6.1
                                                                        $6,000.00        ■
                                                                                         □       100% of fair market value, up to
                                                                                                 any applicable statutory limit


      Cell phone, TV and computer                                          $2,500.00     ■                             $1,500.00       MCLA § 600.5451(1)(i)
      Line from Schedule AIB: 7 .1
                                                                                         D       100% of fair market value, up to
                                                                                                 any applicable statutory limit


      Clothing                                                              $400.00      ■                                $400.00      MCLA § 600.5451 (1 )(a)(iii)
      Line from Schedule A/B: 11.1
                                                                                         D       100% of fair market value, up to
                                                                                                 any applicable statutory limit


Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                                page 1 of 2
Software Copyrig ht (c) 2018 CINGroup -www.cincom pass.com



         18-51258-mbm                    Doc 16               Filed 10/18/18               Entered 10/18/18 10:09:11                          Page 9 of 14
                                                                             .

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
     Schedule A/Bthat lists this property                   portion you own
                                                            Copy the value from    Checlc only one box for each exemption.
                                                            Schedule AIB

     Jewelry                                                       $1,500.00                                                 MCLA § 600.5451(1)(c)
     LinefromScheduleAIB 12.1                                                      ■                             $325.00

                                                                                   □    100% of fair market value, up to
                                                                                        any applicable statutory limit


     MGM Resorts 401 (k) Savings Plan                                                                                        MCLA § 38.1346(1)
     Line from Schedule AIB 21.1
                                                                  $23,276.24       ■                           $9,917.31

                                                                                   □    100% of fair market value, up to
                                                                                        any applicable statutory limit


     Lawn mower and snow blower                                                                                              MCLA § 600.5451(1)(c)
     Line from Schedule AIB 40.1
                                                                   $1,000.Q,0      ■                             $500.00

                                                                                   □    100% of fair market value, up to
                                                                                        any applicable statutory limit


3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■     No
     D     Yes . Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           0      No
           0      Yes




Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
Software Copyright (c) 2018 CINGroup -www.cincompass.com



      18-51258-mbm                     Doc 16              Filed 10/18/18           Entered 10/18/18 10:09:11                      Page 10 of 14
      Fill in this information to identify your case:
                                                                               1




Debtor 1                    Andre M. Jones
                            First Name              Middle Name            Last Name

Debtor 2
(Spouse rt, filing)         First Name              Middle Name            Last Name


United States Bankruptcy Court for the:         EASTERN DISTRICT OF MICHIGAN, DETROIT DIVISION

Case number
(if known)
                                                                                                                       ■ Check if this is an
                                                                                                                           amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                             12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341 , 1519, and 3571.



                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        ■      No

        D      Yes. Name of person                                                       Attach Bankruptcy Petition Preparer's Notice,
                                         - - - - - - - - - - - - - - - - - - - - - - - - Declaration, and Signature (Official Form 119)



      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

        X Isl Andre M. Jones                                               X
          Andre M. Jones                                                           Signature of Debtor 2
             Signature of Debtor 1

             Date       October 17, 2018                                           Date




       18-51258-mbm                      Doc 16     Filed 10/18/18        Entered 10/18/18 10:09:11                    Page 11 of 14
             Fill in this information to identify your case:

Debtor 1                      Andre M. Jones
                              First Name                                   Middle Name                                  Last Name

Debtor 2
(Spouse ~. filing)            First Name                                   Middle Name                                  Last Name


United States Bankruptcy Court for the:                            EASTERN DISTRICT OF MICHIGAN , DETROIT DIVISION

Case number
(if known)
                                                                                                                                                                                               ■    Check if this is an
                                                                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing touether, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms , you must fill out a new Summary and check the box at the top of this page.

■:jrnj@ Summarize Your Assets

                                                                                                         ...                                                                                       Yourassels
                                                                                                                                                                                                   Value of what              own

1.     Schedule A/8: Property (Official Form 106A/B)
       1a. Copy line 55, Total real estate , from Schedule A/6 .. ......................................... .. .... .. .......................... ..... ...... ...... .                            $                     90,200.00

       1b. Copy line 62, Total personal property, from Schedule A/6 .... ...... ...... . ....... .. .. .. ..... .. .............. .. .... ...... ...... .. .. .. .. .. .... .                      $                     57,253.32

       1c. Copy line 63, Total of all property on Schedule A/6 .. .. .... .. .... .. .... .. ... .. .. .... ..... .. .. .. .... .... ... .. .. ..... ....... .. .. ..... ..... .. .. .. .. .       $                   1471453.32

•::ffi•W Summarize Your Liabilities
                                                                                                                                                                                                   Your llabllltlei
                                                                                                                                                                                                   Amou              owe
2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Fom1 106D)
       2a. Copy the total you listed in Column A.Amount of claim, at the bottom of the last page of Part 1 of Schedule D .. .                                                                      $                     36,382.34

3.     Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a . Copy the total claims from Part 1 (priority unsecured claims) from line 6e <5Jchedule EIF.................... .... .. ...... .                                                         $                                0.00
                                                                                                                                                                                                        ---------
       3b. Copy the total claims from Part 2 (non priority unsecured claims) from line 6j <5Jchedule E/F.... .... .... ..... ....... ... .                                                         $ _ _ _2c;;.;7..J.;;!2=9..;;..5.'-'-6.C. .8


                                                                                                                                                              Your total liabilities           I$ _____6_3_,~6_7_8_.0_2_
■@M Summarize Your Income and Expenses

 4.    Schedule I: Your lncome(Official Form 1061)
       Copy your combined monthly income from line 12 o$chedule I ....... ... .... ...                                                                                                              $                       4,423.10
                                                                                                                                                                                                        ---------
 5.    Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J                                                                                                                                       $                       4,336.00
                                                                                                                                                                                                        ---------
■@IN Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
       D       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

       ■ Yes
 7.    What kind of debt do you have?

       ■      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or household
              purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C§ 159.

       D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form . Check this box and submit this form to the
               court with your other schedules.                    ...
 Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                    page 1 of 2
Software Copyright (c) 2018 CINGroup -www.cincompass.com



       18-51258-mbm                                Doc 16                  Filed 10/18/18                             Entered 10/18/18 10:09:11                                                Page 12 of 14
Debtor 1     Jones, Andre M.                                                                Case number(ifknown) - - - - ~ - - - - - - - - - - - .

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
                                                                                                                                $        4,460.01
      122A-1 Line 11 ;0R, Form 122B Line 11 ;0R, Form 122C-1 Line 14.
                                                                                                                                    ---------
9.    Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:

                                                                                                         Total claim


      9a. Domestic support obligations (Copy line 6a. )                                                  $              0.00

      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

                                                                        .
      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

      9d . Student loans . (Copy line 6f.)                                                                $              0.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims . (Copy line 69 .)                                                              $              0.00

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$              0.00


      9g. Total. Add lines 9a through 9f.                                                                              0.00
                                                                                                    1$




                                                                        .




Official Form 106Sum                           Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 2018 CINGroup -www.cincompass.com



      18-51258-mbm                     Doc 16              Filed 10/18/18       Entered 10/18/18 10:09:11                     Page 13 of 14
                             United States Bankruptcy Court
                               Easter District of Michigan
                                    Southern Division

In Re: Andre M. Jones,
                                                         Case No. 18-51258-mbm
              Debtor.                                    Hon . Marci B. Mcivor

- - - - - - - - - - - - - -I


                               CERTIFICATE C>F SERVICE


       I hereby certify that on October 18, 2018, I electronically filed the forgoing Paper(s)
(1) Cover Sheet for Amendments, (2) Amended Schedule A/B, (3) Amended Schedule C,
(4) Declaration About an Individual's Debtor's Schedules, (5) Form 106Sum Summary of
Assets and Liabilities, and (6) Certificate of Service with the Clerk of the Court using the
ECF system which will send notification of such filing to all counsel of record .

                                         .
        I hereby certify that I have mailed by United States Postal Service the Paper(s) to
the following non-ECF participants:




                                             Isl David G. Cain (P33265)
                                             400 V\fest Maple Road Suite 200
                                             Birmingham, Michigan, 48009
                                             Phone: (248) 642-8120
                                             E-mail: dgcain1955@sbcglobal.net
                                         .




18-51258-mbm      Doc 16    Filed 10/18/18     Entered 10/18/18 10:09:11     Page 14 of 14
